Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
CONTINUATION OF 12
	Applicant’s remarks filed on 4/21/2021 have been fully considered but they are not deemed persuasive. 
	Applicant argues Boysan does not teach “the device processor receiving the dynamic power limit command through the interface circuit, wherein the dynamic power limit command configures the device processor to defer background maintenance processes including a garbage collection task during reduced power operations.”
In response, these arguments have been fully considered but they are not deemed persuasive. 
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the pending claims have been rejected over the combination of Sokolov, Barkley, Ozawa, Tanaka and Boysan and what this combination would have suggested to one of ordinary skill in the art and not over Boysan individually. 
The Boysan reference has not been relied upon for teaching the dynamic power limit command being received by the device processor as Sokolov in combination with Barkley has been relied upon for teaching those limitations (see Final rejection mailed on 2/22/2021). Boysan has been merely relied upon for teaching a reduced power mode and deferring operations such as garbage collection as Boysan teaches when the device in a DC power source, it is desired to reduce power consumption and thus, operations such as garbage collection would be delayed or performed in this period (See par. 0013). The 
Note that claims are read according to the broadest reasonable interpretation and limitations appearing in the Specification but not recited in the claims are not read into the claims. For example, in this case, no limitations regarding Special features of the disclosed garbage collection operations (such as the garbage collection operations using log data indicating logged power level for each command executed during a dynamic power limit command and using this log data to have data adopt a new power configuration or restored to the full power and performance configuration.) as recited in paragraphs 0043 and 0045 of the instant application have been recited in the pending claims.

/YAIMA RIGOL/Primary Examiner, Art Unit 2135